DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 28, 33, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita (US pub 20090137082).
	With respect to claim 1, Kurita teaches a method for producing a semiconductor component comprising at least one semiconductor chip 12 mounted on a surface 11, wherein the semiconductor chip is fixed on the surface by (see figs. 1-11, particularly fig. 1A-1B and associated text): 
applying a solder compound 125A to an assembling surface of the semiconductor chip, 
applying a metallic adhesive layer 125B to a side of the solder compound facing away from the assembling surface, 
preheating the surface T (11) to a first temperature T1, 
bringing the metallic adhesive layer into mechanical contact in a solid state with the preheated surface, the metallic adhesive layer at least partially melting while it is brought into mechanical contact with the preheated surface, and 

wherein the semiconductor chip is subsequently soldered to the surface to form a resulting solder connection 125.
With respect to claim 28, Kurita teaches the metallic adhesive layer comprises a material selected from the group consisting of SnIn, SnBi and In. See para 0061.
 	With respect to claim 33, Kurita teaches the surface comprises of an assembling surface of a printed circuit board or of a housing.  
	With respect to claim 36, Kurita teaches the solder compound and the metallic adhesive layer melt completely during soldering, and wherein the resulting solder connection is formed, which comprises an alloy which is different in its composition from the solder compound and the metallic adhesive layer.  
	With respect to claim 37, Kurita teaches the at least one semiconductor chip mounted on the surface produced by the method according to claim 20.  



Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita (US pub 20090137082).
With respect to claim 38, Kurita teaches a method for fixing a semiconductor chip 12 on a surface 11, the method comprising (see figs. 1-11, particularly fig. 1A-1B and associated text): 
applying a solder compound 125A to an assembling surface of the semiconductor chip; 

preheating the surface T (11) to a first temperature; 
bringing the metallic adhesive layer into mechanical contact with the preheated surface, the metallic adhesive layer at least partially melting while brought in mechanical contact with the preheated surface; and 
subsequently cooling (stopping of heat) the surface to room temperature, 
wherein the semiconductor chip is at least partially metallurgically bonded to the surface.  
With respect to claim 39, Kurita teaches a method for producing a semiconductor component comprising at least one semiconductor chip mounted on the surface, wherein a semiconductor chip is fixed on the surface in accordance with the method according to claim 38, and wherein the semiconductor chip is subsequently soldered to the surface to form a resulting solder connection.   
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 21, 22, 24, 25, 26, 27, 29, 30, 31, 32, and 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (US pub  as applied to claims 1, 28, 33, 36, and 37 above, and further in view of Shimoishizaka et al. (US pub 20070284738).
With respect to claim 23, Kurita fails to teach forming a barrier between the adhesive and solder.
Shimoishizaka et al. teach forming a barrier 6 between adhesive 3 and solder 5. See para 052 and fig.4.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Shimoishizaka et al. into the process of Kurita to achieve unwanted diffusion of solder. See para 0052.

With respect to claim 21, Kurita fails to teach the metallic adhesive layer has a solidus temperature that is less the heating temperature of the surface.
 It would have been obvious to one of ordinary skill in the art of making semiconductor devices to have the solidus temperature of the adhesive less than the heating temperature of the surface to allow the adhering of the solder to the surface.
 With respect to claim 22, Kurita fails to teach the solder compound has a solidus temperature which is greater than the heating temperature of the surface.
 It would have been obvious to one of ordinary skill in the art of making semiconductor devices to have the solidus temperature of the solder greater than the heating temperature of the surface to allow the formation of the solder bump.
With respect to claim 24, Kurita in combination with Shimoishizaka et al.  fails to teach forming the barrier layer by vapour depositing or sputtering the barrier layer.  
However, the formation barrier by vapour depositing or sputtering the barrier layer is well-known in semiconductor art.

However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the barrier layer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 26, Kurita in combination with Shimoishizaka et al.  fails to teach the barrier layer made of Ti or Ni.  
However, the use of Ti or Ni as the barrier layer is well-known in semiconductor art.
With respect to claim 27, Kurita fails to teach the solder comprises of Sn.  
However, the use of Sn alloy as the solder is well-known in semiconductor art.
With respect to claim 29, Kurita fails to teach forming the solder by electroplating.
However, the formation of solder by electroplating is well-known in semiconductor art.
With respect to claim 30, Kurita fails to teach the range for the thickness of the solder.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the solder through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

However, the formation of metal adhesive by vapour depositing or sputtering  is well-known in semiconductor art.
With respect to claim 32, Kurita fails to teach the range for the thickness of the metal adhesive.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for thickness of the metal adhesive through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 34, Kurita fails to teach soldering is carried out in a reducing atmosphere.  
However, the soldering at reducing atmosphere is well-known in semiconductor art.
With respect to claim 35, Kurita fails to teach wherein soldering the semiconductor chip comprises soldering the semiconductor chip at a second temperature which is greater than or equal to a liquidus temperature of the solder compound.  
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to solder the semiconductor chip at a second temperature which is greater than or equal to a liquidus temperature of the solder compound to allow the formation of solder bump.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814